In an action to recover a loan made to respondent by one Seward, of whose personal property and rents and profits of real property appellant is the receiver, order granting leave, on terms, to open a default and to serve an answer reversed, with $10 costs and disbursements, and motion denied, with $10 costs. No excuse at all is offered for failure to appear or answer. Despite knowledge of the existence of the default judgment, the application to vacate it was not made for more than a year after its entry. There is no square contradiction of appellant’s statement that he did not consent to vacate the judgment. If the claim as to the shifting of indebtedness between respondent and Seward had been timely presented as a defense, his wife could then have renewed her contempt motion on the ground that sequestration was thereby shown to be unavailable. Wenzel, Acting P. J., MaeCrate, Beldoek, Murphy and Ughetta, JJ., concur.